Exhibit 10.5

 

SCHEDULE IDENTIFYING MATERIAL DIFFERENCES BETWEEN

EMPLOYMENT AGREEMENTS

BETWEEN NAVIDEA BIOPHARMACEUTICALS, INC. AND

THE INDIVIDUALS LISTED BELOW

 



  Commencement
Date   Termination
Date   2012 Base
Salary   Amount of
Severance   Amount of
Severance
upon Change in
Control                             Mark J. Pykett   4/15/2011    10/15/2012  
$425,000   $468,750   $937,500                             Thomas H. Tulip 
 6/1/2011    5/31/2012   $300,000   $225,000   $450,000                        
    Frederick O. Cope   1/1/2011    12/31/2012   $271,000   $245,000   $367,500 
                           Brent L. Larson   1/1/2011    12/31/2012   $265,000  
$207,000   $310,500                             Rodger A. Brown   1/1/2011  
 12/31/2012   $191,000   $165,000   $247,500 



 





 

